DETAILED ACTION
	This is the first Office action on the merits of Application No. 15/999,802.  
The preliminary amendment filed on August 20, 2018 has been entered.  Claims 1-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 13, 2018, May 23, 2019 and February 26, 2020 have been considered by the examiner.

Drawings
The drawings received on August 20, 2018 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008054413 A1 (Traut).
Regarding claim 1, Traut discloses a clutch assembly (see Figs. 11 and 12) comprising: a first coupling (26) and a second coupling (54); and vibration damper (not numbered in Figs. 11 and 12, but see similar element 16 in Fig. 1 and paragraph [0040] of the English language translation) with a spring (18); wherein the first coupling (26) includes a crankshaft connection (20, 22, 28) and a coupling-in element (12) which can be connected to one another in a controlled manner (see paragraph [0056]); the second coupling (54) has an output connection (42) and an intermediate element (14), which can be connected to one another in a controlled manner (see paragraph [0057]); wherein the spring (18) connects the intermediate element (14) and the coupling-in element (12) to one another (as described in paragraph [0040]).

Regarding claim 3, the crankshaft connection (20, 22, 28) comprises an additional flywheel mass wheel (the other of 22 or 28) connected to the crankshaft connection (20, 22, 28) for rotation therewith, or the crankshaft connection (20, 22, 28) has a portion (20, 22 and/or 28) with a flywheel mass.
Regarding claim 4, the intermediate element (14) comprises an additional flywheel mass wheel (the part of clutch 54 connected to 14) connected to the intermediate element (14) for rotation therewith, or the output connection (42) includes a portion with a flywheel mass (40, 58, and/or the part of clutch 54 connected to 42).
Regarding claim 7, the first coupling (26) and the second coupling (54) comprise friction couplings or dog couplings (see e.g. paragraph [0042], lines 1-3 and paragraph [0057], lines 2-3).
Regarding claim 8, wherein the first coupling (26) and the second coupling (54) in each case include an associated actuator (34, and the actuator that causes switching of the clutch 54 as described in paragraph [0057], respectively), displaceable in an axial direction of the clutch assembly, and the position of the respective actuator defines an operating state of the respective coupling.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Traut does not disclose the coupling-in element (12, 32) comprising a belt running surface (R) or a portion that is part of a rotor of an electrical machine as required by claim 5 and claim 6 which depends from claim 5. Instead Traut teaches connection of an electric machine to the output connection 42 as described in paragraph [0057]. There is no apparent rationale for modifying Traut such that the coupling-in element (12, 32) comprising a belt running surface (R) or a portion that is part of a rotor of an electrical machine. Claim 9 similarly requires the electrical drive to be connected to the coupling-in element. 
Traut also does not disclose a starting state wherein the first coupling is closed as required by claim 10. Instead, when starting the first coupling (26) of Traut is opened as shown in Fig. 12 so as to disconnect the coupling-in element (12, 32) from the crankshaft connection (20, 22, 28) as described in paragraph [0059]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102015215153 A1 discloses a hybrid module including a first and second clutches 6, 7 and a vibration damper 16, but the spring of the damper does not connect an intermediate element and a coupling-in element as specified in the presently pending claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655